UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANTHONY HORTON,

                                     Plaintiff,

              v.                                                         9:19-CV-0552
                                                                         (GTS/ML)


ADAIR,

                                     Defendant.


APPEARANCES:

ANTHONY HORTON
Plaintiff, Pro Se
06-A-5568
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021


GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION and ORDER

       Plaintiff Anthony Horton commenced this action by filing a pro se complaint for relief

pursuant to 42 U.S.C. § 1983, and thereaf ter an application to proceed in forma pauperis, a

motion for appointment of counsel, two letter motions for preliminary injunctive relief, and a

third motion for preliminary injunctive relief. Dkt. No. 1 ("Compl."); Dkt. No. 3 ("First

Preliminary Injunction Motion"); Dkt. No. 5 ("IFP Application"); Dkt. No. 8 ("Second

Preliminary Injunction Motion"); Dkt. No. 9 ("Motion for Counsel"); Dkt. No. 16 ("Third

Preliminary Injunction Motion"). By Decision and Order filed on September 24, 2019,
plaintiff's IFP Application was granted and, after screening the complaint in accordance with

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), som e of plaintiff's claims and some of

the named defendants were dismissed, and service was directed for the claim against

defendant Adair that survived sua sponte review. Dkt. No. 17 ("September 2019 Order").1

Following the September 2019 Order, a summons was issued for defendant Adair. Dkt. No.

18.

        Presently before the Court is a letter from plaintiff dated October 1, 2019, in which he

states as follows:

                Please cease and desist with all action wherein regards to plaintiff's suit.
                More importantly do not forward copies of plaintiff's complaint to
                defendant, plaintiff wishes to withdraw his complaint; with the full
                understanding that he the plaintiff still or [sic] owes to the Court $350.00
                to cover cost of filing fee.

Dkt. No. 19 at 1. 2 Plaintiff has also attached to his letter a document that is captioned

"Motion For Leave To File An Amended Complaint," wherein plaintiff asks the Court to

"cease with any proceedings . . . regard[ing] . . . plaintiff's civil suit" and discontinue efforts to

serve the defendant, and states that if plaintiff "should . . . suffer further harm beyond that of

July 21, 2019[, he] will make the matter a state issue of claim." Id. at 3-5.

        The Court construes plaintiff's letter and attached motion as an application seeking

voluntary dismissal of this action pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure. Rule 41(a) provides in relevant part that a "plaintiff may dismiss an action without

a court order by filing . . . a notice of dismissal before the opposing party serves either an


        1
         The Court also denied plaintiff's motions for injunctive relief and motion for counsel. See September
2019 Order at 23.
        2
            Plaintiff's letter separately asks whether defendant Adair has been served. Dkt. No. 19 at 1.

                                                          2
answer or a motion for summary judgment." Fed. R. Civ. P. 41(a)(1)(A)(i). Since defendant

Adair has not answered or moved for summary judgment, plaintiff is entitled to voluntary

dismissal of this action without prejudice, without further order of the court, upon the filing of

such a notice.

       In light of the foregoing, upon the filing of plaintiff's notice requesting to cancel this

action, this action was dismissed, without prejudice, and an order of the court was not

required in order to implement that dismissal.

       WHEREFORE, it is hereby

       ORDERED that in accordance with plaintiff's notice (Dkt. No. 19) to voluntarily dismiss

this action, the Clerk of the Court shall close this case and reflect that the action is voluntarily

dismissed without prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure; and it is further

       ORDERED that the Clerk serve copies of this Decision and Order on the plaintiff and

the Office of the New York State Attorney General.

IT IS SO ORDERED.

Dated: October 7, 2019
       Syracuse, New York




                                                  3
